Citation Nr: 1502864	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  12-22 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic bronchitis.

2.  Entitlement to service connection for a bilateral shoulder disability. 

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1974 to February 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The December 2010 rating decision also denied a claim for entitlement to service connection for a right knee disability.  The Veteran initiated an appeal with respect to the denial of the claim, but service connection for chondromalacia patella of the right knee was granted in a July 2012 rating decision with an initial 10 percent evaluation assigned effective October 20, 2010.  The award of service connection constitutes a full grant of the benefits sought, and the claim for entitlement to service connection for a right knee disability is therefore not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case as the record indicates VA has not fully complied with its duties to notify and assist the Veteran in the substantiation of his claims.  

The current appeal was filed under the fully developed claim (FDC) program designed to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.   See VA Form 21-526EZ.  Typically, the FDC form is accompanied by notice informing the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  However, in this case, the record does not show that the Veteran's October 2010 VA Form 21-526EZ included the proper notice of what was necessary to substantiate the service connection claims.  
The record also indicates the presence of additional private and VA treatment records that are not currently before the Board.  In June 2014, the Veteran submitted records of private treatment dating from September 2005 to July 2009 pertaining to his bilateral shoulder disabilities.  The private records, from Southern Orthopedic Sports Medicine, appear incomplete and also reference other private treatment with a physician identified as Dr. Ekman.  Records from this second provider are not included in the claims file and efforts must be made to procure complete private records from both identified health care providers.  See Massey v. Brown, 7 Vet. App. 204 (1994) (VA has a duty to obtain relevant records of treatment reported by private physicians).  In addition, the claims file currently contains records of VA treatment from the Columbia (Dorn) VA Medical Center (VAMC) dating through July 2012.  Again, these records appear incomplete and on remand the Veteran's complete VAMC records should be obtained and added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) including notice regarding the claims for entitlement to service connection for chronic respiratory, bilateral shoulder, and cervical spine disabilities.  The letter must address the elements of service connection necessary to substantiate a claim on a direct basis and include notice of the disability-rating and effective-date elements of the claims in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the Veteran's complete medical records from the Dorn VAMC for the period beginning July 2012.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

3.  Contact the Veteran and request that he execute medical release forms to authorize VA to obtain medical records from Southern Orthopedic Sports Medicine (Dr. Ekman) for the period beginning July 2009.  The Veteran should also be asked to execute a medical release form for records held by Dr. Russell Ditzler.  If valid medical release forms are received, obtain copies of all available treatment records from the identified private physicians.  Copies of the records must be associated with the paper or virtual claims file.  All efforts to obtain the records must be documented in the claims file.  

4.  Readjudicate the claims on appeal.  If the benefits sought remain denied, issue a SSOC before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




